                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



ANTHONY ALLEN PERRY,

                           Plaintiff,

          v.                                    CASE NO. 18-3269-SAC

JEFFREY O. RICHARDS, et al.,

                           Defendants.


                        MEMORANDUM AND ORDER

     This matter is a civil rights action filed under 42 U.S.C. § 1983.

On September 29, 2019, the Court directed plaintiff to show cause why

this matter should not be dismissed for failure to state a claim for

relief. The copy of the order sent to plaintiff was returned as

undeliverable. Plaintiff has not submitted a change of address to the

clerk of the court, as required by the rules of the court. See D. Kan.

R. 5.1(c)(3)(imposing a duty to provide updated address or telephone

contact information in writing).

     Rule 41(b) of the Federal Rules of Civil Procedure “authorizes
a district court, upon a defendant’s motion, to order the dismissal

of an action for failure to prosecute or for failure to comply with

the Federal Rules of Civil Procedure or ‘a court order.’” Young v.

U.S., 316 F. App'x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ.

P. 41(b)). “This rule has been interpreted as permitting district

courts to dismiss actions sua sponte when one of these conditions is

met.” Id. (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31
(1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)).

“In addition, it is well established in this circuit that a district

court is not obligated to follow any particular procedures when
dismissing an action without prejudice under Rule 41(b).” Young,

316 F. App'x at 771–72 (citations omitted).

     Because plaintiff has not provided a current address and has not

responded to the Court’s order to show cause, this matter is dismissed.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

without prejudice.

     IT IS SO ORDERED.

     DATED:   This 30th day of October, 2019, at Topeka, Kansas.



                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
